Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 9 December 2010, pursuant to Rules 137 and 138 of the Rules of Procedure, has been distributed.
The following amendments have been proposed:
Wednesday
I have received a request from the Group of the European People's Party (Christian Democrats) that Mr Szájer's report concerning mechanisms for control by Member States of the Commissions' exercise of implementing powers be added to the order of business.
Mr President, as you rightly said, our group is asking for the regulation on implementing acts to be put on the agenda. I feel a little awkward doing this, because it is not only my group's request; several other groups support this idea. We had a unanimous vote in the Committee on Legal Affairs on this report and on the various common understandings and statements that were annexed to it.
I would like to remind colleagues that the Lisbon Treaty entered into force a year ago. This regulation on implementing acts follows a year of very hard negotiations in an area where the new delegated and implementing acts are a very important issue for this Parliament. After one year, I think we can fully exercise this right. This is why it would be good to discuss and adopt this new regulation.
I would also like to inform you - as our colleagues know - that there was a very difficult situation in the Council with two blocking minorities. It is therefore a very delicate act, which is why I think that the right thing to do is to get through it as soon as possible. All Parliament's rights are met in this report. I ask for the support of all the other groups.
Thank you, Mr Szájer. Is there support for this proposal?
(DE) Mr President, we have no objection to this topic being placed on the agenda. However, I should like to draw your attention to the fact that members of some committees - and not just from our group, I think - still have concerns regarding the specific rules. Certainly we need a deadline for the submission of amendments, so that we can vote on Thursday at the latest. I would just like to say, however, that some discussions are still ongoing and I cannot say in advance whether or not our group will be voting in favour. The debates are yet to come. However, we have no objection to this topic being on the agenda.
I propose that we should proceed as follows. We will hold the debate on Wednesday and the sitting will close at 21:00. The deadline for tabling amendments will be 10:00 on Wednesday. The vote will take place on Thursday.
(Parliament agreed to the proposal)
(FR) Mr President, my group, in fact, wishes to see the two oral questions concerning both the report of the Van Rompuy task force and the six Commission legislative packages on economic governance reinstated in the order of business.
Firstly, for an institutional reason, since Article 9 of the Treaty of Lisbon gives us this prerogative and this authority to have applied the horizontal social clause and, in particular, the study on the social impact for the sweeping measures, the sweeping directives and decisions that have consequences for our citizens.
Mr John Monks, the General Secretary of the European Trade Union Confederation, has just written about his concern at seeing austerity plans having a direct impact on the incomes of wage earners, their wages and also their pensions. The political reason for making this request, Mr President, on behalf of my group, is that we must show that, at a time when we are discussing market regulation, we are not only giving our verdict on the markets, but also voting and legislating in favour of our fellow citizens.
I should like to see this House feel able to support the reinstatement of these oral questions.
Who would like to speak in favour? Who will come forward to speak in favour?
(IT) Mr President, ladies and gentlemen, it is precisely because of the relationship which must exist between the three Institutions - the Council, the Commission and Parliament - that I deem it appropriate to support the Member's motion.
Does anyone want to speak against the proposal? I do not see anyone who wants to speak against. We shall therefore proceed to the vote.
(Parliament approved the proposal)
President. - These two oral questions will be added to the order of business on Wednesday afternoon. The sitting will continue until around 21:00.
(The order of business was adopted)